Citation Nr: 1527383	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  11-03 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right bundle branch block with coronary artery disease and hypertensive heart disease (heart disability).

2.  Entitlement to an effective date prior to December 21, 2011, for the award of a higher 10 percent rating for heart disability.

3.  Whether the Veteran has legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1945 to September 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2010 and November 2012 decisions of the Manila, the Republic of the Philippines Department of Veterans Affairs (VA) Regional Office (RO).  On the Veteran's November 2013 VA Form 9 (for his heart disability claims), he requested a hearing before the Board; however, in statements received in August 2014, December 2014, and February 2015, he withdrew such request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of whether the Veteran has legal entitlement to the one-time payment from the FVEC Fund is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  Throughout the entire period of claim, the Veteran's heart disability is shown to require continuous medication; however, such disability is not productive of dyspnea, fatigue, angina, dizziness or syncope with a workload of greater than 5 METs but not greater than 7 METs (Metabolic Equivalent of Task), and is not manifested by cardiac hypertrophy or dilatation, congestive heart failure, or left ventricular dysfunction.

2.  A November 2012 rating decision increased the rating for the Veteran's heart disability from 0 to 10 percent, effective December 21, 2011 (the date of receipt of his increased rating claim).

3.  Based upon the evidence of record, it is not factually ascertainable that an increase in the Veteran's heart disability, which would warrant a 10 percent rating, occurred at any time during the one-year period prior to December 21, 2011; the Veteran's heart disability has required continuous medication since at least 2001.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for heart disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Code 7005 (2014).

2.  An effective date earlier than December 21, 2011, is not warranted for the award of a higher 10 percent rating for heart disability.  38 U.S.C.A. §§ 1155, 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.400, 4.104, Code 7005 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims outlined below.

For the issue of an increased rating for heart disability, a June 2012 letter explained the evidence necessary to substantiate that claim on appeal, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing, and also informed the Veteran of disability rating and effective date criteria (i.e., the generic notice required in claims for increase).  For the issue of an earlier effective date for the award of a higher 10 percent rating for heart disability, as the November 2012 rating decision on appeal granted that award of a 10 percent rating, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman, 19 Vet. App. at 473, 484-86, aff'd, 483 F.3d at 1311.  In October 2013, a statement of the case provided notice on the "downstream" issue of entitlement to an earlier effective date, and readjudicated the matters after the Veteran responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  He has had ample opportunity to respond and supplement the record, and has not alleged prejudice from a notice defect; see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran's pertinent treatment records have been secured.  The AOJ arranged for a pertinent VA examination in July 2012, with follow-up interview-based METs in March 2013.  The Board finds that the reports of these VA examination results contain sufficient specific clinical findings and informed discussion of the history and features (and related functional impairment) of the disability at issue to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matters of the rating and effective date for the Veteran's heart disability, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist in these matters is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.


Increased Rating for Heart Disability

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's heart disability is currently rated under Code 7005 (for arteriosclerotic heart disease and coronary artery disease), which provides the following rating criteria.  [Because the criteria under Code 7007 (for hypertensive heart disease) are exactly the same as the criteria under Code 7005, the Board need not consider the application of Code 7007, as no additional benefit will result to the Veteran.]

A 10 percent rating is warranted for a workload of greater than 7 METs, but not greater than 10 METs, that results in dyspnea, fatigue, angina, dizziness, or syncope; or, when continuous medication is required.  A 30 percent rating is warranted for a workload of greater than 5 METs but not greater than 7 METs, that results in dyspnea, fatigue, angina, dizziness, or syncope; or, where there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year; or, for a workload of greater than 3 METs, but not greater than 5 METs, that results in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure; or, for a workload of 3 METs or less that results in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Code 7005.

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow, that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

The Veteran filed the instant claim for an increased rating for his heart disability on December 21, 2011.  

Private treatment records document that the Veteran has been taking continuous medication (including Metoprolol) for his heart disability throughout the entire period of the current claim (and dating back to at least 2001).  An October 2011 private treatment record showed that the Veteran underwent an exercise test which revealed a peak workload of 1.5 METs.

On VA heart examination in July 2012, it was noted that continuous medication (including Metoprolol) was required for control of the Veteran's heart condition.  It also was noted that he had no history of myocardial infarction, congestive heart failure, arrhythmia, heart valve conditions, infectious heart conditions, or pericardial adhesions.  Examination revealed that his heart rhythm was regular and his heart sounds were normal.  The examiner noted that there was no evidence of either cardiac hypertrophy or cardiac dilation.  A contemporaneous chest x-ray was abnormal in that it revealed mild chronic obstructive pulmonary disease (COPD) and a scar at the left costophrenic angle; otherwise, the lungs were essentially clear, the heart was within normal size, and the aorta was senescent (with history of sternotomy and cardiac surgery - in 1997 - noted).

During follow-up VA interview-based METs in March 2013, the Veteran denied experiencing symptoms with any level of physical activity.  He reported that he had been exercising regularly for the last 15 years, that he walked on a treadmill in his garage for 2 hours daily, and that he routinely walked around at the grocery store, mall, etc.  He denied any chest pain or shortness of breath with this activity.

The medical evidence of record documents that, throughout the entire period of claim, the Veteran's heart disability is shown to require continuous medication, but there is no evidence that such disability has been productive of a workload of greater than 7 METs or that such disability has been manifested by cardiac hypertrophy or dilatation, congestive heart failure, or left ventricular dysfunction at any time.  Accordingly, the Board finds that a rating in excess of 10 percent for the Veteran's heart disability (for the entire period of claim) is not warranted.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring referral of the claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

Here, the schedular criteria under Code 7005 provide for ratings in excess of that assigned for a greater degree of heart disability, but such greater degree of heart disability is not shown.  The diagnostic criteria encompass all symptoms and related functional impairment of the disability shown during the applicable timeframe and therefore are not inadequate, and referral of this matter for consideration of an extraschedular rating is not warranted.

The preponderance of the evidence is against the claim for an increased rating for the Veteran's heart disability.  There is no doubt to be resolved in his favor.

Earlier Effective Date for Award of 10 Percent Rating for Heart Disability

The effective date of an award based on a claim for increase is generally the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An exception to this rule provides that the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997) (when considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application).

In the current appeal, the Veteran has argued that the effective date assigned for the 10 percent rating for his heart disability should be the date in 1997 on which he underwent quadruple bypass surgery.  However, the Veteran filed the instant claim for an increased rating for his heart disability on December 21, 2011.  A November 2012 rating decision increased the rating for the Veteran's heart disability from 0 to 10 percent, effective December 21, 2011 (the date of receipt of his increased rating claim).

Historically, the Veteran was awarded service connection for a heart disability in 1970 and assigned a noncompensable rating.  

The private medical evidence of record shows that many years prior to the date of claim (since at least 2001), the Veteran began taking continuous medication (including Metoprolol) for his heart disability.  Thus, the medical evidence shows that his increase in heart disability occurred well before the one-year period prior to the filing of his increased rating claim on December 21, 2011.  As it is factually ascertainable that the increase occurred many years prior to his claim in December 2011, the earliest possible (and appropriate) effective date for the award of the 10 percent rating for the Veteran's heart disability under the governing law and regulation is December 21, 2011, the date of his claim.


ORDER

A rating in excess of 10 percent for right bundle branch block with coronary artery disease and hypertensive heart disease (heart disability) is denied.

An effective date earlier than December 21, 2011, for the award of a 10 percent rating for heart disability, is denied.


REMAND

Recently, the Court issued a decision in Tagupa v. McDonald, 27 Vet.App. 95 (2014) addressing determinations of qualifying service.  The Court held that "absent evidence of a statutorily delegated duty, the plain meaning of VA's regulation requires verification of service from the relevant service department."  See id.

In the present case, the AOJ based its Veteran-status determination on three negative verification-request responses from the National Personnel Records Center (NPRC), and not from a service department.  Because the AOJ did not seek verification from the relevant service department (in this case, the Department of the Navy), a remand for such is warranted.  See Tagupa, supra; see also 38 C.F.R. § 3.159 (2014).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Department of the Navy and seek verification of the Veteran's alleged service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.

2.  The AOJ should ensure that the requested development is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claim of whether the Veteran has legal entitlement to the one-time payment from the FVEC Fund.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran (and his representative, if he appoints one) the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


